Exhibit 10.1

TAX RECEIVABLE AGREEMENT

This AMENDED AND RESTATED TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as
of June 16, 2015, by and among Ltd Sub A and Ltd Sub B (each as defined herein),
both wholly owned indirect subsidiaries of Lazard Ltd, a Bermuda company
(“Lazard”), LMDC Holdings LLC, a Delaware limited liability company formerly
known as LFCM Holdings LLC (“LMDC”), and LTBP Trust, a Delaware statutory trust
(the “Trust”).

WHEREAS, on December 16, 2004, Lazard, Lazard LLC, a Delaware limited liability
company taxable as a partnership for U.S. Federal income tax purposes that was
renamed “Lazard Group LLC” (“Lazard Group”), and LAZ-MD Holdings LLC, a Delaware
limited liability company (“LAZ-MD”), entered into that certain Class B-1 and
Class C Members Transaction Agreement relating to Lazard Group (the “Buyout
Agreement”); and

WHEREAS, pursuant to the Buyout Agreement, certain interests of historical
partners of Lazard Group (the “Historical Partners”) were redeemed for cash (the
“Redemption”); and

WHEREAS, pursuant to the Buyout Agreement, Lazard Group and the Historical
Partners agreed to treat a portion of the consideration paid to the Historical
Partners in the Redemption as received in a sale or exchange pursuant to
Section 707(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the remainder of such consideration as received by the Historical
Partners as a distribution; and

WHEREAS, in connection with transactions contemplated by the Buyout Agreement,
certain members of Lazard Group (each, an “Exchangeable Holder”) were issued a
class of exchangeable membership interests in LAZ-MD, which exchangeable
interests were effectively exchangeable on a one-for-one basis for shares of
Lazard (an “Exchange”); and

WHEREAS, the Exchanges were effected via an Exchangeable Holder’s transfer of
Lazard Group interests directly to Ltd Sub A and Ltd Sub B (each, an “Ltd
Exchanging Subsidiary”) in transactions that were intended to result in an
Exchangeable Holder’s recognition of gain or loss for U.S. Federal income tax
purposes (each, a “Taxable Exchange”), as described herein; and

WHEREAS, Lazard Group had in effect an election under Section 754 of the Code
for the Taxable Year (as defined herein) in which the Redemption occurred, which
election resulted in an adjustment to the Ltd Exchanging Subsidiaries’ share of
the tax basis of the assets owned by Lazard Group as of the Redemption Date
(such assets and any asset whose tax basis is determined, in whole or in part,
by reference to the adjusted basis of any such asset, the “Original Assets”) by
reason of the Redemption; and

WHEREAS, Lazard Group had in effect an election under Section 754 of the Code
for each Taxable Year in which any Taxable Exchanges occurred, which election
resulted in an adjustment to the Ltd Exchanging Subsidiaries’ share of the tax
basis of the assets owned by Lazard Group as of the date of any such Taxable
Exchange; and

WHEREAS, Lazard, through the Ltd Exchanging Subsidiaries, owns Lazard Group and
the common membership interests in Lazard Group; and



--------------------------------------------------------------------------------

WHEREAS, the income, gain, loss, expense and other Tax items of Lazard Group and
the Relevant Lazard Ltd Taxpayers (as defined herein) may be affected by the
Basis Adjustment (as defined herein) and the Imputed Interest (as defined
herein); and

WHEREAS, Lazard and LMDC previously entered into that certain Tax Receivable
Agreement (the “Original Agreement”), dated May 10, 2005, in order to make
certain arrangements with respect to the effect of the Basis Adjustment and
Imputed Interest on the actual liability for Covered Taxes of the Relevant
Lazard Ltd Taxpayers (as defined herein); and

WHEREAS, Lazard and LMDC amended the Original Agreement by that certain
Amendment No. 1 to the Tax Receivable Agreement (as so amended, the “First
Amended Agreement”), dated as of April 24, 2015, to replace Schedule D to the
Original Agreement with a revised Schedule D and to permit certain future
amendments to Schedule D; and

WHEREAS, LMDC wishes to contribute and assign all of its rights and obligations
under this Agreement to the Trust and the Trust desires to assume all of LMDC’s
rights and obligations under this Agreement; and

WHEREAS, promptly following the date of this Agreement, LMDC intends to
distribute the beneficial interests in the Trust (the “Trust Interests”) to the
Schedule D Persons in accordance with the percentages listed on Schedule D (the
“Trust Interest Distribution”); and

WHEREAS, the parties to this Agreement desire to amend and restate the First
Amended Agreement, effective upon the consummation of the Trust Interest
Distribution, to reflect the Trust Interest Distribution and to reflect certain
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree, effective upon the consummation of the Trust Interest
Distribution, to amend and restate the First Amended Agreement in its entirety
as follows:

ARTICLE I

Definitions

Definitions. As used in this Agreement, the terms set forth in this Article I
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined).

“Advisory Firm” means an accounting or law firm that is nationally recognized as
being expert in Covered Tax matters, as determined by the Audit Committee. The
Audit Committee shall select the Advisory Firm.

“Advisory Firm Letter” shall mean a letter from the Advisory Firm stating that
the relevant schedule, notice or other information to be provided by the Ltd
Exchanging Subsidiaries to the Trust and all supporting schedules and work
papers were prepared in a manner consistent with the terms of this Agreement
and, to the extent not expressly provided in this Agreement, on a reasonable
basis in light of the facts and law in existence on the date such schedule,
notice or other information is delivered to the Trust.

 

-2-



--------------------------------------------------------------------------------

“Agreed Rate” means LIBOR plus 200 basis points.

“Agreement” is defined in the preamble.

“Aggregate Purchased Percentage” means the fraction, expressed as a percentage,
the numerator of which is 85% minus the Payment Percentage and the denominator
of which is 85%.

“Amended Tax Benefit Schedule” is defined in Section 2.05(b) of this Agreement.

“Applicable Treasury Rate” means a rate equal to the yield to maturity as of the
date an Early Termination Notice is delivered (the “delivery date”) of U.S.
Treasury securities with a constant maturity (the “Applicable Maturity”) (as
compiled and published in the most recent Federal Reserve Statistical Release H
15 (519)) equal to (a) if the delivery date is on or after the fifth anniversary
of the Redemption Date but prior to the fifteenth anniversary of the Redemption
Date, the number of years from the delivery date through the fifteenth
anniversary of the Redemption Date, or (b) if the delivery date is on or after
the fifteenth anniversary of the Redemption Date, two years after the delivery
date. If there are no U.S. Treasury securities with a constant maturity equal to
the Applicable Maturity, the yield to maturity shall be interpolated from the
U.S. Treasury securities with constant maturities that are most nearly longer
than and shorter than the Applicable Maturity.

“Audit Committee” means the audit committee of the board of directors of Lazard
Ltd.

“Bank” is defined in Section 7.12 of this Agreement.

“Basis Adjustment” means the increase or decrease to the tax basis of, or any
Relevant Lazard Ltd Taxpayer’s share of the tax basis of, Lazard Group’s assets
(i) under Sections 734(b), 743(b) and 754 of the Code and the comparable
sections of U.S. state and local income and franchise Tax law as a result of the
Redemption, (ii) under Section 743(b) and 754 of the Code and the comparable
sections of U.S. state and local income and franchise Tax law as a result of the
Taxable Exchanges and (iii) under Sections 743(b) and 754 as a result of any
payments under this Agreement. For the avoidance of doubt, payments under this
Agreement shall not be treated as resulting in a Basis Adjustment to the extent
such payments relate to the Redemption or are treated as Imputed Interest.

“Business Day” means any calendar day that is not a Saturday, Sunday or other
calendar day on which banks are required or authorized to be closed in the City
of New York in the State of New York or the City of Wilmington in the State of
Delaware.

“Buyout Agreement” is defined in the recitals.

“Change of Control Event” means the occurrence of any of the following events:

(i) the consummation, through one or more related transactions, of (A) a merger,
amalgamation, consolidation, statutory share exchange or similar form of
corporate

 

-3-



--------------------------------------------------------------------------------

transaction involving Lazard or Lazard Group (a “Reorganization”) or (B) the
sale or other disposition of all or substantially all the assets of Lazard or
Lazard Group to an entity that is not a controlled subsidiary of Lazard (a
“Sale”) if such Reorganization or Sale requires the approval of Lazard’s
stockholders under the law of Bermuda (whether such approval is required for
such Reorganization or Sale or for the issuance of securities of Lazard in such
Reorganization or Sale or the rules and regulations of the principal trading
exchange for Lazard’s Class A common shares), unless, immediately following such
Reorganization or Sale, (1) all or substantially all the individuals and
entities who were the “beneficial owners” (as such term is defined in Rule 13d-3
under the Exchange Act (or a successor rule thereto)) of the shares of Lazard,
or such other securities of Lazard into which such shares shall be changed by
reason of a Reorganization (the “Shares”) or other securities eligible to vote
for the election of the Board (together, “Lazard Voting Securities”) outstanding
immediately prior to the consummation of such Reorganization or Sale
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities of the corporation resulting
from such Reorganization or Sale (including, without limitation, a corporation
that as a result of such transaction owns Lazard or all or substantially all
Lazard’s assets either directly or through one or more subsidiaries) (the
“Continuing Corporation”) in substantially the same proportions as their
ownership, immediately prior to the consummation of such Reorganization or Sale,
of the outstanding Lazard Voting Securities (excluding any outstanding voting
securities of the Continuing Corporation that such beneficial owners hold
immediately following the consummation of the Reorganization or Sale as a result
of their ownership prior to such consummation of voting securities of any
company or other entity involved in or forming part of such Reorganization or
Sale other than Lazard);

(ii) the stockholders of Lazard approve a plan of complete liquidation or
dissolution of Lazard; or

(iii) any “person” (as such term is used in Section 13(d) of the Exchange Act),
corporation or other entity or “group” (as used in Section 14(d)(2) of the
Exchange Act) (other than (A) Lazard, (B) any trustee or other fiduciary holding
securities under an employee benefit plan of Lazard or an affiliate of Lazard,
(C) a person controlled by all or substantially all of the then-current managing
directors of Lazard (provided no individual person controls more than 5% of any
such person) or (D) any company owned, directly or indirectly, by the
stockholders of Lazard in substantially the same proportions as their ownership
of the voting power of the Lazard Voting Securities) becomes the beneficial
owner, directly or indirectly, of securities of Lazard representing 20% or more
of the combined voting power of the Lazard Voting Securities; provided, however,
that for purposes of this subparagraph (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Lazard or an
affiliate of Lazard shall not constitute a Change of Control Event.

“Change of Control Termination Payment” is defined in Section 4.03(c) of this
Agreement.

“Change Notice” is defined in Section 3.03 of this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Code” is defined in the recitals.

“Covered Taxable Year” means any Taxable Year of the Relevant Lazard Ltd
Taxpayers ending after the Redemption Date and on or before the end of the
Taxable Year including the date which is the twentieth-fourth (24th) anniversary
of the Redemption Date.

“Covered Taxes” means U.S. Federal Income Taxes and U.S. state and local income
and franchise Taxes.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state or local income or franchise Tax law,
as applicable.

“Distribution” is defined in Section 2.01 of the Agreement.

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

“Early Termination Rate” means the Applicable Treasury Rate plus 300 basis
points.

“Escrow Account” means the account or accounts established by the Escrow Agent
to hold any Tax Benefit Payments then held in escrow, along with any interest
earned on such funds, in accordance with the Escrow Agreement.

“Escrow Agent” is defined in Section 3.01(a) of the Agreement.

“Escrow Agreement” means the escrow agreement dated August 23, 2007, by and
among the Ltd Exchanging Subsidiaries, LMDC and The Bank of New York Mellon, as
Escrow Agent, as amended by the first amendment to the escrow agreement to be
entered into by and among the Ltd Exchanging Subsidiaries, LMDC, the Trust and
The Bank of New York Mellon, as Escrow Agent.

“Exchange” is defined in the recitals.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto.

“Exchange Assets” means the assets owned by Lazard Group as of an applicable
Exchange Date (and any asset whose tax basis is determined, in whole or in part,
by reference to the adjusted basis of any such asset).

“Exchange Basis Schedule” is defined in Section 2.04(a) of this Agreement.

“Exchange Date” means the date on which a Taxable Exchange is effected.

“Exchangeable Holder” is defined in the recitals.

“Federal Income Tax” means any tax imposed under Subtitle A of the Code or any
other provision of U.S. Federal income tax law (including, without limitation,
the taxes imposed by Sections 11, 55, 59A, 881, 882, 884 and 1201(a) of the
Code), and any interest, additions to tax or penalties applicable or related to
such tax.

 

-5-



--------------------------------------------------------------------------------

“First Amended Agreement” is defined in the recitals.

“Governmental Entity” means any federal, state, local, provincial or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, whether domestic
or foreign.

“Hypothetical Pro Rata Escrow Amount” means, at any time of determination and
with respect to any Schedule D Person and assuming the additional assumptions
set forth in the second sentence of this definition were to apply, the amount
that would be distributed to such Schedule D Person assuming the aggregate
amount then in the Escrow Account were distributed to the Schedule D Persons pro
rata in accordance with their respective percentages set forth on Schedule D.
For the purposes of the foregoing, it shall additionally be assumed that: (i) in
connection with any Lazard Purchases occurring prior to such time, such Trust
Interests are not canceled or retired and Lazard Purchaser continues to hold
such Trust Interests; (ii) the Trust Interests set forth on Schedule D were not
reduced in connection with any Lazard Purchase occurring prior to such time and
instead, Schedule D reflects the transfer to Lazard Purchaser of any Trust
Interests sold, transferred or otherwise disposed in a Lazard Purchase occurring
prior to such time; and (iii) the amount of any Tax Benefit Payment and any
interest accrued thereon that would have otherwise been distributed from the
Escrow Account in connection with any Lazard Escrow Release occurring prior to
such time was not distributed and remains in the Escrow Account, except to the
extent that the distribution of such Tax Benefit Payment and any interest
accrued thereon would not constitute a Lazard Escrow Release.

“Hypothetical Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have at such time if no Basis Adjustment had been
made as a result of the Redemption or an applicable Taxable Exchange, as the
case may be.

“Hypothetical Tax Liability” means, with respect to any Covered Taxable Year,
the liability for Covered Taxes of the Relevant Lazard Ltd Taxpayers using the
same methods, elections, conventions and similar practices used on the actual
Tax Returns of such Relevant Lazard Ltd Taxpayers, but using the Hypothetical
Tax Basis instead of the actual tax basis of each relevant asset and excluding
any deduction attributable to the Imputed Interest.

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code (or any successor U.S. Federal income tax
statute) and the similar section of the applicable U.S. state or local income or
franchise Tax law with respect to the Ltd Exchanging Subsidiaries’ payment
obligations under this Agreement.

“IPO Proceeds” means the aggregate proceeds from the sale of Lazard shares in
Lazard’s initial public offering, net of underwriters’ discounts and commissions
and directly allocated expenses.

“IRS” means the U.S. Internal Revenue Service.

“LAZ-MD” is defined in the recitals.

 

-6-



--------------------------------------------------------------------------------

“Lazard” is defined in the preamble.

“Lazard Escrow Release” is defined in Section 3.04(d) of this Agreement.

“Lazard Purchase” means any sale, transfer or other direct or indirect
disposition of any Trust Interests to Lazard Purchaser, whether through a
negotiated transaction, offer to purchase or otherwise.

“Lazard Purchaser” has the meaning ascribed to the term “Lazard” in the Trust
Agreement.

“LMDC” is defined in the preamble.

“LMDC Operating Agreement” means the Operating Agreement of LMDC dated as of
May 10, 2005, as amended from time to time.

“Ltd Exchanging Subsidiary” is defined in the recitals.

“Ltd Exchanging Subsidiary Payment” is defined in Section 5.01 of this
Agreement.

“Ltd Sub A” and “Ltd Sub B” are defined in Schedule A to this Agreement.

“LIBOR” means, for each month (or portion thereof) during any period, an
interest rate per annum equal to the rate per annum reported, on the date two
days prior to the first day of such month, on the Telerate Page 3750 (or if such
screen shall cease to be publicly available, as reported on Reuters Screen page
“LIBO” or by any other publicly available source of such market rate) for London
interbank offered rates for U.S. dollar deposits for such month (or portion
thereof).

“Ordinary Course Trust Expenses” has the meaning ascribed to such term in the
Trust Agreement.

“Original Agreement” is defined in the recitals.

“Payment Percentage” means the percentage set forth on Schedule F to this
Agreement, as updated from time to time in accordance with Section 3.04.

“Person” means and includes any individual, firm, corporation, partnership
(including, without limitation, any limited, general or limited liability
partnership), company, limited liability company, trust, joint venture,
association, joint stock company, unincorporated organization or similar entity
or Governmental Entity.

“Potential Reduction” is defined in Section 3.03(a) of this Agreement.

“Pro Rata Escrow Amount” means, at any time of determination and with respect to
any Schedule D Person, the amount that would be distributed to such Schedule D
Person assuming the aggregate amount then in the Escrow Account were distributed
to the Schedule D Persons pro rata in accordance with their respective
percentages set forth on Schedule D.

 

-7-



--------------------------------------------------------------------------------

“Proceeding” is defined in Section 7.08 of this Agreement.

“Purchased Percentage” means, with respect to any Lazard Purchase, the fraction,
expressed as a percentage, the numerator of which is the aggregate percentage,
determined immediately prior to such Lazard Purchase, of all Trust Interests
sold, transferred or otherwise disposed in such Lazard Purchase and the
denominator of which is 100%.

“Realized Tax Benefit” means, for a Covered Taxable Year, the excess, if any, of
the Hypothetical Tax Liability over the actual liability for Covered Taxes of
the Relevant Lazard Ltd Taxpayers for such Covered Taxable Year, less the fees,
charges and expenses of the Advisory Firm and the expert described in
Section 7.09 related to this Agreement paid by the Relevant Lazard Ltd Taxpayers
in the relevant Covered Taxable Year. For the avoidance of doubt, the “Realized
Tax Benefit” shall take into account the difference, if any, in the ability of
Ltd Sub B to use foreign tax credits to offset its U.S. Federal income tax
liability in calculating its Hypothetical Tax Liability and its actual liability
for Covered Taxes in the Covered Taxable Year. If all or a portion of the actual
tax liability for Covered Taxes for the Covered Taxable Year arises as a result
of an audit by a Taxing Authority of any Covered Taxable Year, such liability
shall not be included in determining the Realized Tax Benefit or the Realized
Tax Detriment unless and until there has been a Determination.

“Realized Tax Detriment” means, for a Covered Taxable Year, the excess, if any,
of the actual liability for Covered Taxes of the Relevant Lazard Ltd Taxpayers
over the Hypothetical Tax Liability for such Covered Taxable Year, plus the
fees, charges and expenses of the Advisory Firm and the expert described in
Section 7.09 related to this Agreement paid by the Relevant Lazard Ltd Taxpayers
in the relevant Covered Taxable Year. For the avoidance of doubt, the “Realized
Tax Detriment” shall take into account the difference, if any, in the ability of
Ltd Sub B to use foreign tax credits to offset its U.S. Federal income tax
liability in calculating its Hypothetical Tax Liability and its actual liability
for Covered Taxes in the Covered Taxable Year. If all or a portion of the actual
tax liability for Covered Taxes for the Covered Taxable Year arises as a result
of an audit by a Taxing Authority of any Covered Taxable Year, such liability
shall not be included in determining the Realized Tax Benefit or Realized Tax
Detriment unless and until there has been a Determination.

“Reconciliation Procedures” shall mean those procedures set forth in
Section 7.09 of this Agreement.

“Redemption” is defined in the recitals.

“Redemption Basis Schedule” is defined in Section 2.02 of this Agreement.

“Redemption Date” means the date on which the Redemption is effected.

“Relevant Lazard Ltd Taxpayer” means (i) Ltd Sub A (or its successors and
assigns) or (ii) Ltd Sub B (or its successors and assigns) and (iii) any
consolidated, combined or unitary group containing either Ltd Sub A or Ltd Sub
B, as the case may be, or any of their respective successors and/or assigns.

“Sale” is defined in Section 2.01 of the Agreement.

 

-8-



--------------------------------------------------------------------------------

“Schedule D Person” means any Person listed on Schedule D, as amended from time
to time.

“Scheduled Termination Date” shall mean the date on which this Agreement would
terminate in the absence of an Early Termination Notice.

“Senior Obligations” is defined in Section 5.01 of this Agreement.

“Subsidiary” means any entity in which Lazard, directly or indirectly, possesses
fifty percent (50%) or more of the total combined voting power of all classes of
its stock, other than Lazard Group, Lazard Group Finance, LLC and their
respective subsidiaries.

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.05(a) of this Agreement.

“Taxable Exchange” is defined in the recitals.

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of U.S. state or local income or franchise Tax law, as
applicable, (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made).

“Taxes” means (i) all forms of taxation or duties imposed, or required to be
collected or withheld, including, without limitation, charges, together with any
related interest, penalties or other additional amounts, (ii) liability for the
payment of any amount of the type described in the preceding clause (i) as a
result of being a member of an affiliated, consolidated, combined or unitary
group, and (iii) liability for the payment of any amounts as a result of being
party to any tax sharing agreement (other than this Agreement) or as a result of
any express or implied obligation to indemnify any other person with respect to
the payment of any amount described in the immediately preceding clauses (i) or
(ii) (other than an obligation to indemnify under this Agreement).

“Tax Return” means any return, filing, report, questionnaire, information
statement or other document required to be filed, including, without limitation,
amended returns that may be filed, for any taxable period with any Taxing
Authority (whether or not a payment is required to be made with respect to such
filing).

“Taxing Authority” means the IRS and any other state, local, foreign or other
Governmental Entity responsible for the administration of Taxes.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including, without limitation,
corresponding provisions of succeeding provisions) as in effect for the relevant
taxable period.

“Trust” is defined in the recitals.

 

-9-



--------------------------------------------------------------------------------

“Trust Agreement” means the Trust Agreement of LTBP Trust dated as of June 16,
2015, as amended from time to time.

“Trust Interest Distribution” is defined in the recitals.

“Trust Interests” is defined in the recitals. Each Trust Interest shall be
expressed as a percentage, and all Trust Interests outstanding at any time shall
aggregate to 100%.

“Trustee” means the trustee or trustees, as applicable, of the Trust.

“Valuation Assumptions” shall mean, as of any Valuation Date, the assumptions
described in Schedule B to this Agreement.

“Valuation Date” means the date of an Early Termination Notice for purposes of
determining an Early Termination Payment or Change of Control Termination
Payment.

ARTICLE II

Determination of Realized Tax Benefit or Realized Tax Detriment

SECTION 2.01. Redemption Date Basis Adjustment. Pursuant to the Buyout
Agreement, Lazard Group and the Historical Partners agreed to treat the
consideration paid to the Historical Partners in the Redemption (i) as a sale or
exchange pursuant to Section 707(a)(2)(B) of the Code (the “Sale”) to the extent
such consideration originated from IPO Proceeds and (ii) as a distribution
pursuant to Section 736(b)(1) and Section 731(b) of the Code (the
“Distribution”) to the extent the total Redemption consideration exceeded the
IPO Proceeds. The Historical Partners of Lazard Group redeemed for cash in the
Redemption recognized gain on the Redemption Date under Sections 741 and 731 of
the Code, each Ltd Exchanging Subsidiary’s share of the basis in the Original
Assets was increased by the excess of the Sale proceeds over the Ltd Exchanging
Subsidiary’s proportionate share of the basis of the Original Assets on the
Redemption Date and the basis in the Original Assets was increased by the amount
of gain recognized by the Historical Partners of Lazard Group with respect to
the Distribution. Such gain and Basis Adjustment shall be treated as occurring
entirely on the Redemption Date unless there is a Determination to the contrary.
For purposes of this Agreement, (i) the fair market value of the right to
receive payments under this Agreement shall not be taken into account in
determining the amount of Sale proceeds or the amount of gain recognized by the
Historical Partners on the Redemption Date and (ii) any payments made under this
Agreement with respect to the Redemption shall not be treated as resulting in a
Basis Adjustment.

SECTION 2.02. (a) Redemption Basis Schedule. The Ltd Exchanging Subsidiaries
delivered to LMDC a schedule (the “Redemption Basis Schedule”) approved by the
Audit Committee that showed, in reasonable detail, for purposes of Covered
Taxes, (i) the actual tax basis as of the Redemption Date of the Original
Assets, (ii) the Basis Adjustment with respect to the Original Assets as a
result of the Sale and the Distribution and (iii) the period or periods, if any,
over which the Original Assets are amortizable or depreciable for purposes of
Covered Taxes. The Redemption Basis Schedule has become final and binding on the
parties.

 

-10-



--------------------------------------------------------------------------------

(b) Amended Redemption Basis Schedule. The Redemption Basis Schedule may be
amended from time to time by the Ltd Exchanging Subsidiaries with the consent of
the Audit Committee (i) in connection with a Determination or (ii) to correct
inaccuracies to the original Redemption Basis Schedule identified after the
Redemption Date as a result of the receipt of additional information relating to
facts or circumstances on or prior to the Redemption Date. At the time the Ltd
Exchanging Subsidiaries deliver such amended Redemption Basis Schedule to the
Trust, they shall (x) deliver to the Trust schedules and work papers providing
reasonable detail regarding the preparation of the amended Redemption Basis
Schedule and an Advisory Firm Letter supporting such amended Redemption Basis
Schedule and (y) allow the Trust reasonable access to the appropriate
representatives at Lazard and its Subsidiaries, Lazard Group and the Advisory
Firm in connection with its review of such schedule. The amended Redemption
Basis Schedule shall become final and binding on the parties unless the Trust,
within 60 calendar days after receiving such amended Redemption Basis Schedule,
provides the Ltd Exchanging Subsidiaries with notice of a material objection to
such amended Redemption Basis Schedule made in good faith. If the parties,
negotiating in good faith, are unable to successfully resolve the issues raised
in such notice within 120 calendar days after such amended Redemption Basis
Schedule was delivered to the Trust, the Ltd Exchanging Subsidiaries and the
Trust shall employ the Reconciliation Procedures.

SECTION 2.03. Basis Adjustment Attributable to a Taxable Exchange. Pursuant to a
Taxable Exchange, (i) to the extent an Exchangeable Holder effected a Taxable
Exchange and held its Lazard Group interests through LAZ-MD, LAZ-MD distributed
to such Exchangeable Holder all or a portion of LAZ-MD’s Lazard Group interests
attributable to such Exchangeable Holder in redemption of all or a portion of
the exchangeable interests of such Exchangeable Holder in LAZ-MD and (ii) the
Exchangeable Holder transferred its interests in Lazard Group to the Ltd
Exchanging Subsidiaries in exchange for shares of Lazard. The number of Lazard
shares transferred by each Ltd Exchanging Subsidiary to an Exchangeable Holder
pursuant to a Taxable Exchange was determined in proportion to each such
subsidiary’s respective interests in Lazard Group on the applicable Exchange
Date. An Exchangeable Holder that effected a Taxable Exchange recognized gain,
if any, for U.S. Federal income tax purposes on the Exchange Date under
Section 741 of the Code in an amount equal to the excess of (i) the fair market
value of the Lazard shares received in the Taxable Exchange over (ii) the
Exchangeable Holder’s basis in its Lazard Group interests transferred to the Ltd
Exchanging Subsidiaries pursuant to the Taxable Exchange. For purposes of this
Agreement, the fair market value of the Lazard shares received in the Taxable
Exchange was the trading value of such shares at the close of business on the
Exchange Date. With respect to each Taxable Exchange, each Ltd Exchanging
Subsidiary’s share of the basis in the Exchange Assets was increased by the
excess, if any, of (i) the fair market value of the Lazard shares transferred to
the Exchangeable Holder pursuant to the Taxable Exchange over (ii) the Ltd
Exchanging Subsidiary’s proportionate share of the basis of the Exchange Assets
immediately after the Taxable Exchange attributable to the Lazard Group
interests exchanged. The Ltd Exchanging Subsidiaries and the Exchangeable
Holders, pursuant to the LMDC Operating Agreement, shall treat such gain and
Basis Adjustment as occurring entirely on the Exchange Date unless there is a
Determination to the contrary. The Ltd Exchanging Subsidiaries and the
Exchangeable Holders, pursuant to the LMDC Operating Agreement, agreed that, for
U.S. Federal income tax purposes, this Agreement is treated as additional
consideration paid to the Exchangeable Holders in the Exchange (and immediately
assigned by the Exchangeable Holders to LMDC). By assigning this Agreement to
LMDC, the

 

-11-



--------------------------------------------------------------------------------

Exchangeable Holders relinquished all rights, title and interest under this
Agreement. Notwithstanding any other provision of this Agreement, (i) the fair
market value of the right to receive payments under this Agreement shall not be
taken into account in determining the Basis Adjustment resulting on any Exchange
Date and (ii) the payments of principal under this Agreement related to any
Taxable Exchange shall not be treated as resulting in a Basis Adjustment until
such payments are made.

SECTION 2.04. (a) Exchange Basis Schedule. The Ltd Exchanging Subsidiaries
delivered to LMDC a schedule (the “Exchange Basis Schedule”) approved by the
Audit Committee that showed, in reasonable detail, for purposes of Covered
Taxes, (i) the actual tax basis as of the first applicable Exchange Date in such
Covered Taxable Year of the Exchange Assets, (ii) the Basis Adjustment with
respect to the Exchange Assets as a result of the Taxable Exchanges effected in
such Covered Taxable Year, calculated in the aggregate, and (iii) the period or
periods, if any, over which the Exchange Assets were amortizable or depreciable.
The Exchange Basis Schedule has become final and binding on the parties.

(b) Amended Exchange Basis Schedule. The Exchange Basis Schedule may be amended
from time to time by the Ltd Exchanging Subsidiaries with the consent of the
Audit Committee (i) in connection with a Determination or (ii) to correct
inaccuracies to the original Exchange Basis Schedule identified after the date
of the Taxable Exchange as a result of the receipt of additional information. At
the time the Ltd Exchanging Subsidiaries deliver such amended Exchange Basis
Schedule to the Trust, they shall (x) deliver to the Trust schedules and work
papers providing reasonable detail regarding the preparation of the amended
Exchange Basis Schedule and an Advisory Firm Letter supporting such amended
Exchange Basis Schedule and (y) allow the Trust reasonable access to the
appropriate representatives at Lazard and its Subsidiaries, Lazard Group and the
Advisory Firm in connection with its review of such schedule. The amended
Exchange Basis Schedule shall become final and binding on the parties unless the
Trust, within 60 calendar days after receiving such amended Exchange Basis
Schedule, provides the Ltd Exchanging Subsidiaries with notice of a material
objection to such amended Exchange Basis Schedule made in good faith. If the
parties, negotiating in good faith, are unable to successfully resolve the
issues raised in such notice within 120 calendar days after such amended
Exchange Basis Schedule was delivered to the Trust, the Ltd Exchanging
Subsidiaries and the Trust shall employ the Reconciliation Procedures.

SECTION 2.05. (a) Tax Benefit Schedule. Within 10 calendar days after filing the
U.S. Federal Income Tax Return of the Relevant Lazard Ltd Taxpayers for the
relevant Covered Taxable Year, each Ltd Exchanging Subsidiary shall provide to
the Trust a schedule approved by the Audit Committee showing, in reasonable
detail, the calculation of each Relevant Lazard Ltd Taxpayer’s Realized Tax
Benefit or Realized Tax Detriment for such Covered Taxable Year (the “Tax
Benefit Schedule”). At the time the Ltd Exchanging Subsidiaries deliver the Tax
Benefit Schedules to the Trust, they shall (i) deliver to the Trust schedules
and work papers providing reasonable detail regarding the preparation of the Tax
Benefit Schedules (including, without limitation, information related to the
amount of Ltd Sub A’s “effectively connected income” with respect to the
applicable Covered Taxable Year as determined for U.S. Federal income tax
purposes) and an Advisory Firm Letter supporting such Tax Benefit Schedules and
(ii) allow the Trust reasonable access to the appropriate representatives at
Lazard and its Subsidiaries, Lazard Group and the Advisory Firm in connection
with its review of such schedules. The Tax Benefit

 

-12-



--------------------------------------------------------------------------------

Schedules shall become final and binding on the parties unless the Trust, within
60 calendar days after receiving such Tax Benefit Schedules, provides the Ltd
Exchanging Subsidiaries with notice of a material objection to such Tax Benefit
Schedules made in good faith. If the parties, negotiating in good faith, are
unable to successfully resolve the issues raised in such notice within 120
calendar days after such Tax Benefit Schedules were delivered to the Trust, the
Ltd Exchanging Subsidiaries and the Trust shall employ the Reconciliation
Procedures.

(b) Amended Tax Benefit Schedule. A Tax Benefit Schedule for any Covered Taxable
Year may be amended from time to time by the applicable Ltd Exchanging
Subsidiary with the consent of the Audit Committee (i) in connection with a
Determination affecting such Tax Benefit Schedule, (ii) to correct inaccuracies
in the original Tax Benefit Schedule identified as a result of the receipt of
additional factual information relating to a Covered Taxable Year after the date
the Tax Benefit Schedule was provided to the Trustee, (iii) to reflect a change
in the Realized Tax Benefit or Realized Tax Detriment for such Covered Taxable
Year attributable to a carryback or carryforward of a loss or other tax item to
such Covered Taxable Year, (iv) to reflect a change in the Realized Tax Benefit
or Realized Tax Detriment for such Covered Taxable Year attributable to an
amended tax return filed for such Covered Taxable Year (provided, however, that
such a change attributable to an audit of a Tax Return by an applicable Taxing
Authority shall not be taken into account on an Amended Tax Benefit Schedule
unless and until there has been a Determination with respect to such change) or
(v) to comply with the expert’s determination under the Reconciliation
Procedures. At the time a Ltd Exchanging Subsidiary delivers such an amended Tax
Benefit Schedule pursuant to this Section 2.05(b) (an “Amended Tax Benefit
Schedule”) to the Trust, it shall (x) deliver to the Trust schedules and work
papers providing reasonable detail regarding the preparation of the Amended Tax
Benefit Schedule and an Advisory Firm Letter supporting such Amended Tax Benefit
Schedule and (y) allow the Trust reasonable access to the appropriate
representatives at Lazard and its Subsidiaries, Lazard Group and the Advisory
Firm in connection with its review of such schedule. Such Amended Tax Benefit
Schedule shall become final and binding on the parties unless the Trust, within
60 calendar days after receiving such Amended Tax Benefit Schedule, provides the
applicable Ltd Exchanging Subsidiary with notice of a material objection to such
Amended Tax Benefit Schedule made in good faith. If the parties, negotiating in
good faith, are unable to successfully resolve the issues raised in such notice
within 120 calendar days after such Amended Tax Benefit Schedule was delivered
to the Trust, the Ltd Exchanging Subsidiary and the Trust shall employ the
Reconciliation Procedures.

(c) Applicable Principles. The Realized Tax Benefit or Realized Tax Detriment
for each Covered Taxable Year is intended to measure the decrease or increase in
the actual Covered Tax liability of the Relevant Lazard Ltd Taxpayers for such
Covered Taxable Year attributable to the Basis Adjustment and Imputed Interest,
determined using a “with and without” methodology. Carryovers or carrybacks of
any tax item attributable to the Basis Adjustment and Imputed Interest
(determined using such “with and without” methodology) shall be considered to be
subject to the rules of the Code (or any successor U.S. Federal income tax
statute) and the Treasury Regulations or the appropriate provisions of U.S.
state and local income and franchise Tax law, as applicable, governing the use,
limitation and expiration of carryovers or carrybacks of the relevant type. If a
carryover or carryback of any tax item includes a portion that is attributable
to the Basis Adjustment or Imputed Interest and another portion that is not,
such portions shall be considered to be used in the order determined using such
“with and without” methodology. Schedule C to this Agreement provides
illustrative examples of the applicable principles described in this
Section 2.05(c) of this Agreement.

 

-13-



--------------------------------------------------------------------------------

ARTICLE III

Tax Benefit Payments

SECTION 3.01. Payments. (a) Except as provided in Section 3.03, within 3
calendar days of the delivery of the Tax Benefit Schedule to the Trust for any
Covered Taxable Year the Ltd Exchanging Subsidiaries shall pay (i) to the Trust
an amount equal to 80% of the Tax Benefit Payment (as defined below) for such
Covered Taxable Year and (ii) to The Bank of New York Mellon, or its successors
or assigns, or any other Person mutually agreeable to the Ltd Exchanging
Subsidiaries, the Audit Committee and the Trust (the “Escrow Agent”), an amount
equal to 20% of the Tax Benefit Payment (as defined below) for such Covered
Taxable Year. The Escrow Agent shall hold each Tax Benefit Payment it receives
in escrow pursuant to the Escrow Agreement until the expiration of the
applicable statute of limitations attributable to the Covered Taxable Year to
which such Tax Benefit Payment relates, and upon expiration of the applicable
statute of limitations attributable to the Covered Taxable Year to which such
Tax Benefit Payment relates, such Tax Benefit Payment remaining in escrow, and
any interest accrued thereon, shall be distributed to the Trust, and the Ltd
Exchanging Subsidiaries shall provide written instructions to the Escrow Agent
in accordance with the Escrow Agreement that are necessary to cause the Escrow
Agent to so distribute such Tax Benefit Payment, and any interest accrued
thereon, to the Trust. Each Tax Benefit Payment shall be made by wire transfer
of immediately available funds to the bank accounts of the Trust and the Escrow
Agent previously designated by such parties to the Ltd Exchanging Subsidiaries.
For the avoidance of doubt, no Tax Benefit Payment shall be made in respect of
estimated tax payments, including, without limitation, estimated Federal Income
Tax payments.

(b) A “Tax Benefit Payment” shall equal, with respect to each Ltd Exchanging
Subsidiary, the Payment Percentage of the applicable Ltd Exchanging Subsidiary’s
Realized Tax Benefit, if any, for a Covered Taxable Year,

increased by:

(1) interest calculated at the Agreed Rate from the due date (without
extensions) for filing the Tax Return with respect to Covered Taxes for such
Covered Taxable Year); and

(2) the amount of the excess Realized Tax Benefit reflected on an Amended Tax
Benefit Schedule for a previous Covered Taxable Year over the Realized Tax
Benefit (or Realized Tax Detriment) reflected on the Tax Benefit Schedule for
such previous Covered Taxable Year;

and decreased by:

(3) an amount equal to the Ltd Exchanging Subsidiary’s Realized Tax Detriment
(if any) for any previous Covered Taxable Year;

(4) the amount of the excess Realized Tax Benefit reflected on the Tax Benefit
Schedule for a previous Covered Taxable Year over the Realized Tax Benefit (or
Realized Tax Detriment) reflected on the Amended Tax Benefit Schedule for such
previous Covered Taxable Year;

 

-14-



--------------------------------------------------------------------------------

provided, however, that the amounts described in Sections 3.01(b)(2), (3) and
(4) shall not be taken into account in determining a Tax Benefit Payment
attributable to any Covered Taxable Year to the extent of such amounts taken
into account in determining any Tax Benefit Payment in a preceding Covered
Taxable Year.

(c) Within 3 days of receiving any Tax Benefit Payment, the Trust shall
distribute such Tax Benefit Payment in accordance with Section 3.1 of the Trust
Agreement and subject to the terms of Section 3.4 and 3.5 of the Trust
Agreement.

SECTION 3.02. No Duplicative Payments. No duplicative payment of any amount
(including, without limitation, interest) will be required under this Agreement.

SECTION 3.03. Suspension of Tax Benefit Payments Following Change Notice.

(a) If Lazard, its Subsidiaries or Lazard Group receives a 30-day letter, a
final audit report, a statutory notice of deficiency or similar written notice
from any Taxing Authority with respect to the Tax treatment of the Redemption or
any Taxable Exchange (a “Change Notice”), which, if sustained, would result in
(i) a reduction in the amount of Realized Tax Benefit (or the increase in the
amount of Realized Tax Detriment) with respect to a Covered Taxable Year
preceding the taxable year in which the Change Notice is received or (ii) a
reduction in the amount of Tax Benefit Payments the Ltd Exchanging Subsidiaries
will be required to pay to the Trust with respect to Covered Taxable Years after
and including the taxable year in which the Change Notice is received
(collectively, the “Potential Reduction”), prompt written notice shall be given
to the Trust.

(b) From and after the date such Change Notice is received until there is a
final Determination with respect to the adjustments proposed therein, 100% of
any Tax Benefit Payments required to be made by the Ltd Exchanging Subsidiaries
shall be paid by the Ltd Exchanging Subsidiaries to the Escrow Agent until such
time as the amounts paid to the Escrow Agent under Section 3.01(a)(ii) with
respect to the Covered Taxable Year at issue in the Change Notice and this
Section 3.03(b), in the aggregate, equal the amount of the Potential Reduction
(or, if earlier, until a final Determination is received with respect to the
Change Notice).

(c) If a final Determination with respect to the Change Notice results in no
adjustment to any Tax Benefit Payment, then 80% of the amounts paid to the
Escrow Agent pursuant to this Section 3.03 (along with interest earned on such
funds) shall be distributed to the Trust in accordance with this Agreement and
the Escrow Agreement. If the final Determination results in an adjustment to any
Tax Benefit Payment, then the lesser of (i) the amounts paid to the Escrow Agent
pursuant to this Section 3.03 and (ii) the amount of the adjustment to the Tax
Benefit Payment, in each case, along with interest earned on such funds, shall
be distributed to the Ltd Exchanging Subsidiaries in accordance with this
Agreement and the Escrow Agreement.

 

-15-



--------------------------------------------------------------------------------

SECTION 3.04. Lazard Purchases; Adjustments to the Payment Percentage.

(a) From time to time following the consummation of the Trust Interest
Distribution, Lazard Purchaser may, but shall have no obligation to, effect one
or more Lazard Purchases, and the Ltd Exchanging Subsidiaries and the Trust each
agree to perform such further administrative acts as may be reasonably required
to effect any such Lazard Purchase. Any Trust Interests purchased by Lazard
Purchaser shall, without any action on the part of the Trust, the holder of such
Trust Interests, Lazard Purchaser, be canceled, retired and shall cease to
exist. For the avoidance of doubt, except for a Transferor Owner (as defined in
the Trust Agreement) pursuant to Section 7.4 of the Trust Agreement, no owner of
the Trust Interests will be required to enter into a Lazard Purchase.

(b) Following the consummation of any Lazard Purchase, the percentage set forth
on Schedule F shall automatically be reduced by the percentage equal to the
product of (i) the percentage set forth on Schedule F immediately prior to such
Lazard Purchase and (ii) the Purchased Percentage. Any reduction to the
percentage set forth on Schedule F in accordance with this Section 3.04 and any
changes made to Schedule F to reflect such reduction shall not be deemed an
amendment to this Agreement. Any reference in this Agreement to Schedule F shall
be deemed to be a reference to Schedule F, as amended or revised and in effect
from time to time.

(c) Following the consummation of any Lazard Purchase, the Ltd Exchanging
Subsidiaries shall deliver to the Trust a schedule providing reasonable detail
regarding the calculation of the automatic reduction to the percentage set forth
on Schedule F.

(d) Following the consummation of any Lazard Purchase, an amount equal to the
product of (i) the Purchased Percentage and (ii) all Tax Benefit Payments then
held in the Escrow Account at the time of the relevant Lazard Purchase, along
with interest earned on such funds (a “Lazard Escrow Release”), shall be
distributed to the Ltd Exchanging Subsidiaries in accordance with this Agreement
and the Escrow Agreement; provided, however, if any quantified Ordinary Course
Trust Expenses that are accrued but unpaid are then owed by the Trust to the
Trustees, a portion of such Lazard Escrow Release shall be withheld from the
distribution to the Ltd Exchanging Subsidiaries in an amount equal to the lesser
of the following: (x) the amount of the Lazard Escrow Release and (y) Lazard’s
portion of such Ordinary Course Trust Expenses (as determined and calculated in
accordance with Section 4.6 of the Trust Agreement). Following the consummation
of any Lazard Purchase, any amounts of a related Lazard Escrow Release withheld
from the Ltd Exchanging Subsidiaries pursuant to the immediately preceding
sentence shall be distributed to the Trust in accordance with this Agreement and
the Escrow Agreement, and, for the purposes of this Agreement, any such amount
withheld shall be deemed a Lazard Escrow Release for the purposes of
Section 3.04(e) and the definition of Hypothetical Pro Rata Escrow Amount. In
the event the amount set forth in clause (x) above is less than the amount
calculated pursuant to clause (y) above, the Ltd Exchanging Subsidiaries shall
pay the difference to the Trust concurrently with the consummation of the
related Lazard Purchase. In connection with the consummation of any Lazard
Purchase, the Ltd Exchanging Subsidiaries shall deliver to the Trust a schedule
providing reasonable detail regarding the calculation of the amounts described
in this Section 3.04(d).

 

-16-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this Agreement, if, at any time
following the first occurrence of any Lazard Purchase and related Lazard Escrow
Release, there is required to be distributed to the Ltd Exchanging Subsidiaries
any amount from the Escrow Account (other than in respect of a Lazard Escrow
Release), then the amount to be distributed to the Ltd Exchanging Subsidiaries
shall be reduced so that, immediately following such distribution and with
respect to each Schedule D Person, the Pro Rata Escrow Amount of such Schedule D
Person is equal to the Hypothetical Pro Rata Escrow Amount of such Schedule D
Person. In connection with any required distribution in respect of an adjustment
pursuant to this Section 3.04(e), the Ltd Exchanging Subsidiaries shall deliver
to the Trust a schedule providing reasonable detail regarding the calculation of
the amounts described in this Section 3.04(e).

SECTION 3.05. Potential Modifications to Schedule D of this Agreement.
Notwithstanding anything to the contrary in this Agreement, the names, addresses
and Trust Interests set forth on Schedule D shall be automatically amended from
time to time to reflect the consummation of any Transfers in accordance with
Article VII of the Trust Agreement. In the event of any Lazard Purchase,
(i) first, each Trust Interest set forth on Schedule D automatically shall be
reduced to the extent such Trust Interest is sold, transferred or otherwise
disposed in such Lazard Purchase (e.g., a sale of 45% of a Trust Interest shall
reduce the percentage associated with such Trust Interest by 45%) and
(ii) second, each Trust Interest (after giving effect to the adjustments
specified in clause (i) above) shall be increased by a factor equal to (A) one
plus (B) the quotient obtained by dividing (x) the Purchased Percentage by
(y) one minus the Purchased Percentage.

ARTICLE IV

Termination

SECTION 4.01. Early Termination of Agreement. At any time, the Ltd Exchanging
Subsidiaries may terminate this Agreement with the consent of the Audit
Committee by paying to the Trust the Early Termination Payment as of the date of
the Early Termination Notice (as defined below). The Ltd Exchanging Subsidiaries
may terminate this Agreement upon the occurrence of a Change of Control Event by
paying to the Trust the Change of Control Termination Payment as of the date of
the Early Termination Notice. Upon payment of the Early Termination Payment or
the Change of Control Termination Payment by the Ltd Exchanging Subsidiaries,
the Ltd Exchanging Subsidiaries shall have no further payment obligations under
this Agreement, other than for any (a) Tax Benefit Payment agreed to by the Ltd
Exchanging Subsidiaries and the Trust as due and payable but unpaid as of the
Early Termination Notice and (b) any Tax Benefit Payment due for the Covered
Taxable Year ending with or including the date of the Early Termination Notice
(except to the extent that the amount described in clause (a) or (b) is included
in the Early Termination Payment or the Change of Control Termination Payment,
as the case may be).

SECTION 4.02. Early Termination Notice. If the Ltd Exchanging Subsidiaries
choose to exercise their right of early termination under Section 4.01 above,
the Ltd Exchanging Subsidiaries shall deliver to the Trust a notice (the “Early
Termination Notice”) specifying the Ltd Exchanging Subsidiaries’ intention to
exercise such right and showing in reasonable detail the calculation of the
Early Termination Payment or the Change of Control Termination

 

-17-



--------------------------------------------------------------------------------

Payment, as the case may be. At the time the Ltd Exchanging Subsidiaries deliver
the Early Termination Notice to the Trust, the Ltd Exchanging Subsidiaries shall
(i) deliver to the Trust schedules and work papers providing reasonable detail
regarding the calculation of the Early Termination Payment or the Change of
Control Termination Payment, as the case may be, in a manner consistent with the
guidelines set forth in Section 4.03 of this Agreement and an Advisory Firm
Letter supporting such calculation and (ii) allow the Trust reasonable access to
the appropriate representatives at Lazard and its Subsidiaries, Lazard Group and
the Advisory Firm in connection with its review of such calculation. The
calculation contained in such Early Termination Notice shall become final and
binding on the parties unless the Trust, within 60 calendar days after receiving
such calculation, provides the Ltd Exchanging Subsidiaries with notice of a
material objection to such calculation made in good faith. If the parties,
negotiating in good faith, are unable to successfully resolve the issues raised
in such calculation within 120 calendar days after such calculation was
delivered to the Trust, the Ltd Exchanging Subsidiaries and the Trust shall
employ the Reconciliation Procedures.

SECTION 4.03. Payment upon Early Termination. (a) Within 3 calendar days of the
delivery to the Trust of the Early Termination Notice or any amendment to the
Early Termination Notice, the Ltd Exchanging Subsidiaries shall pay to the Trust
an amount equal to the Early Termination Payment or the Change of Control
Termination Payment, as the case may be. Such payment shall be made by wire
transfer of immediately available funds to a bank account designated by the
Trust.

(b) The Early Termination Payment as of the Valuation Date shall equal the
present value, discounted at the Early Termination Rate, of all Tax Benefit
Payments that would be required to be paid by the Ltd Exchanging Subsidiaries to
the Trust during the period from the date of the Early Termination Notice
through the Scheduled Termination Date assuming the Valuation Assumptions are
applied.

(c) The Change of Control Termination Payment as of the Valuation Date shall
equal the Early Termination Payment as of such date multiplied by 80%.

SECTION 4.04. No Other Right of Early Termination. For the avoidance of doubt,
the Trust shall not be entitled to cause an early termination of this Agreement.

ARTICLE V

Subordination and Late Payments

SECTION 5.01. Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment, Early Termination Payment or
Change of Control Termination Payment required to be made by the Ltd Exchanging
Subsidiaries to the Trust under this Agreement (a “Ltd Exchanging Subsidiary
Payment”) shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any debt of
the Ltd Exchanging Subsidiaries (“Senior Obligations”) and shall rank pari passu
with all current or future unsecured obligations of the Ltd Exchanging
Subsidiaries that are not Senior Obligations.

SECTION 5.02. Late Payments by the Ltd Exchanging Subsidiaries. The amount of
all or any portion of a Ltd Exchanging Subsidiary Payment not made to the Trust
when due under the terms of this Agreement shall be payable together with any
interest thereon, computed at the Agreed Rate and commencing from the date on
which such Ltd Exchanging Subsidiary Payment was due and payable.

 

-18-



--------------------------------------------------------------------------------

ARTICLE VI

No Disputes; Consistency; Cooperation; Assignment; Distribution; Tax Treatment

SECTION 6.01. The Trust Participation In Ltd Exchanging Subsidiary Tax Matters.
Except as otherwise provided herein, the Ltd Exchanging Subsidiaries shall have
full responsibility for, and sole discretion over, all Tax matters concerning
any Relevant Lazard Ltd Taxpayer, including, without limitation, the
preparation, filing or amending of any Tax Return and defending, contesting or
settling any issue pertaining to Taxes. Notwithstanding the foregoing, the Ltd
Exchanging Subsidiaries shall notify the Trust of, and keep the Trust reasonably
informed with respect to, and the Trust shall have the right to participate in
and monitor (but, for the avoidance of doubt, not to control) the portion of any
audit of the Relevant Lazard Ltd Taxpayers by a Taxing Authority the outcome of
which is reasonably expected to affect the Trust’s rights under this Agreement.
The Ltd Exchanging Subsidiaries shall provide to the Trust reasonable
opportunity to provide information and other input to the Ltd Exchanging
Subsidiaries and its advisors concerning the conduct of any such portion of such
audits. No Relevant Lazard Ltd Taxpayer shall settle or otherwise resolve any
audit or other challenge by a Taxing Authority relating to the Basis Adjustment
or the deduction of Imputed Interest without the consent of the Audit Committee
and the Trust, which consent the Trust shall not unreasonably withhold,
condition or delay.

SECTION 6.02. Consistency. Unless there is a Determination to the contrary, the
Relevant Lazard Ltd Taxpayers, the Trust and the Exchangeable Holders, on their
own behalf and on behalf of each of their affiliates, agree to report and cause
to be reported for all U.S. purposes, including, without limitation, U.S.
Federal, state and local income and franchise Tax purposes and U.S. financial
reporting purposes, all Tax-related items relating to this Agreement (including,
without limitation, the Basis Adjustment and each Tax Benefit Payment) in a
manner consistent with that specified by the Ltd Exchanging Subsidiaries in any
schedule, letter or certificate required to be provided by or on behalf of the
Ltd Exchanging Subsidiaries under this Agreement. In the event that an Advisory
Firm is replaced with another firm acceptable to the Audit Committee, such
replacement Advisory Firm shall be required to perform its services under this
Agreement using procedures and methodologies consistent with the previous
Advisory Firm, unless otherwise required by law or the Ltd Exchanging
Subsidiaries, the Audit Committee and the Trust agree to the use of other
procedures and methodologies.

SECTION 6.03. Cooperation. The Trust shall (a) furnish to the Ltd Exchanging
Subsidiaries in a timely manner such information, documents and other materials
as the Ltd Exchanging Subsidiaries may reasonably request for purposes of making
any determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make its employees available to the
Ltd Exchanging Subsidiaries and its representatives to

 

-19-



--------------------------------------------------------------------------------

provide explanations of documents and materials and such other information as
the Ltd Exchanging Subsidiaries or its representative may reasonably request in
connection with any of the matters described in clause (a) above, and
(c) reasonably cooperate in connection with any such matter.

SECTION 6.04. Assignment. LMDC hereby assigns all of its rights and obligations
under this Agreement to the Trust and the Trust hereby assumes all of LMDC’s
rights and obligations under this Agreement. Following the effectiveness of this
Agreement and the consummation of the Trust Interest Distribution, LMDC shall
have no further rights or obligations under this Agreement.

SECTION 6.05. Distribution. Immediately following the execution of this
Agreement, LMDC shall effect the Trust Interest Distribution.

SECTION 6.06. Tax Treatment. The parties agree that, for U.S. Federal income tax
purposes, (i) the Trust is a grantor trust pursuant to Section 671-679 of the
Code and (ii) the Trust Interest Distribution is a distribution described in
Section 732 of the Code in which no gain or loss is recognized. The parties
shall not take any position that is inconsistent with this treatment.

ARTICLE VII

General Provisions

SECTION 7.01. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
in Schedule E, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice. Any party may change its address or
fax number by giving the other party written notice of its new address or fax
number in the manner set forth above.

SECTION 7.02. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

SECTION 7.03. Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

-20-



--------------------------------------------------------------------------------

SECTION 7.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
applicable principles of conflict of laws.

SECTION 7.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

SECTION 7.06. Successors; Assignment; Amendments. The Trust may not assign this
Agreement to any person without the prior written consent of the Ltd Exchanging
Subsidiaries and the Audit Committee, which consent shall not be unreasonably
withheld, conditioned or delayed. The Ltd Exchanging Subsidiaries may not assign
any of their rights, interests or entitlements under this Agreement without the
consent of the Trust, not to be unreasonably withheld or delayed. Subject to
each of the two immediately preceding sentences, this Agreement will be binding
upon, inure to the benefit of and be enforceable by, the parties and their
respective successors and assigns including, without limitation, any acquirer of
all or substantially all of the assets of Lazard. Lazard shall cause the Ltd
Exchanging Subsidiaries to be the legal and beneficial owners of all of the
direct or indirect interests held by Lazard or any of its Subsidiaries in Lazard
Group. In the event that Lazard ceases to be the owner of the Ltd Exchanging
Subsidiaries, the successor to Lazard shall assume all of Lazard’s rights and
obligations under this Agreement.

No amendment to this Agreement shall be effective unless it is (i) in writing,
(ii) signed by the Ltd Exchanging Subsidiaries and the Trust and (iii) approved
by the Audit Committee.

SECTION 7.07. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

SECTION 7.08. Submission to Jurisdiction; Waivers. With respect to any suit,
action or proceeding relating to this Agreement (collectively, a “Proceeding”),
each party to this Agreement irrevocably (a) consents and submits to the
exclusive jurisdiction of the courts of the States of New York and Delaware and
any court of the U.S. located in the Borough of Manhattan in New York City or
the State of Delaware; (b) waives any objection which such party may have at any
time to the laying of venue of any Proceeding brought in any such court, waives
any claim that such Proceeding has been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceeding, that such
court does not have jurisdiction over such party; (c) consents to the service of
process at the address set forth for notices in Section 7.01 herein; provided,
however, that such manner of service of process shall not preclude the service
of process in any other manner permitted under applicable law; and (d) waives,
to the fullest extent permitted by applicable law, any and all rights to trial
by jury in connection with any Proceeding.

 

-21-



--------------------------------------------------------------------------------

SECTION 7.09. Reconciliation. In the event that the Ltd Exchanging Subsidiaries
and the Trust are unable to resolve a disagreement within the relevant period
designated in this Agreement, the matter shall be submitted for determination to
a nationally recognized expert in the particular area of disagreement employed
by a nationally recognized accounting firm or a law firm (other than the
Advisory Firm), which expert is mutually acceptable to all parties and the Audit
Committee. If the matter is not resolved before any payment that is the subject
of a disagreement is due or any Tax Return reflecting the subject of a
disagreement is due, such payment shall be made on the date prescribed by this
Agreement and such Tax Return may be filed as prepared by the Ltd Exchanging
Subsidiaries, subject to adjustment or amendment upon resolution. The
determinations of the expert pursuant to this Section 7.09 shall be binding on
Lazard and its Subsidiaries, Lazard Group and the Trust absent manifest error.

SECTION 7.10. Withholding. The Ltd Exchanging Subsidiaries and the Escrow Agent
shall be entitled to deduct and withhold from any payment payable pursuant to
this Agreement such amounts as the Ltd Exchanging Subsidiaries and the Escrow
Agent are required to deduct and withhold with respect to the making of such
payment under the Code, or any provision of state, local or foreign tax law. To
the extent that amounts are so withheld and paid over to the appropriate taxing
authority by the Ltd Exchanging Subsidiaries or the Escrow Agent, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Trust.

SECTION 7.11. Effectiveness. The effectiveness of the amendments to the First
Amended Agreement contemplated hereby shall become effective upon the
consummation of the Trust Interest Distribution, other than the amendments
contemplated by Section 6.05, Section 6.06 and this Section 7.11 which shall be
effective as of the date of this Agreement.

SECTION 7.12. Limitation of Liability of Trustee. The Trust is a Delaware
statutory trust and a separate legal entity under the Delaware Statutory Trust
Act and pursuant to such act a trustee, when acting in such capacity, is not
personally liable to any person (other than the statutory trust or any
beneficial owner thereof) for any act, omission or obligation of a statutory
trust. In furtherance thereof, the parties hereto are put on notice and hereby
acknowledge and agree that (a) this Agreement is executed and delivered by The
Bank of New York Mellon (“Bank”), not individually or personally but solely as
Trustee of the Trust, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Trust is made and intended not as personal
representations, undertakings and agreements by Bank but is made and intended
for the purpose of binding only the Trust, (c) nothing herein contained shall be
construed as creating any liability on Bank, individually or personally, to
perform any covenant either expressed or implied contained herein of the Trust,
all such liability, if any, being expressly waived by the parties hereto and by
any Person claiming by, through or under the parties hereto, (d) Bank has made
no investigation as to the accuracy or completeness of any recitals,
representations and warranties or statements made by the Trust in this Agreement
and (e) under no circumstances shall Bank be personally liable for the payment
of any indebtedness or expenses of the Trust or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by

 

-22-



--------------------------------------------------------------------------------

the Trust under this Agreement or any other related documents. Further, any
actions the Trustee takes with respect to the Trust will be taken only to the
extent appropriate authorization or direction is provided to the Trustee
pursuant to the terms of the Trust Agreement of the Trust and absent appropriate
direction the Trustee will have the express right to take no action on behalf of
the Trust regardless of consequences.

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have duly executed this
Agreement as of the date first written above.

 

LTD SUB A By

/s/ Matthieu Bucaille

Name: Matthieu Bucaille Title: Manager LTD SUB B By

/s/ Scott D. Hoffman

Name: Scott D. Hoffman Title: Secretary LMDC HOLDINGS LLC By

/s/ James V. Hansford

Name: James V. Hansford Title: Chief Financial Officer LTBP TRUST By: The Bank
of New York Mellon, not in its individual capacity but solely as trustee By

/s/ Stacey B. Poindexter

Name: Stacey B. Poindexter Title: Vice President